In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-19-00092-CV

TOMMY N. LEAGUE JR., DENISE M.           §    On Appeal from
LEAGUE, AND ANY OTHER OCCUPANTS
OF 2220 ARCHER TRAIL, DENTON,
TEXAS 76209, Appellants                  §    County Court at Law No. 2


                                         §    of Denton County (CV-2019-00302-JP)
V.

                                         §    August 22, 2019


HSBC BANK USA, NATIONAL                  §    Opinion by Justice Womack
ASSOCIATION, AS TRUSTEE FOR SG
MORTGAGE SECURITIES TRUST 2005-
OPT1, ASSET BACKED CERTIFICATES,
SERIES 2005-OPT1, Appellee

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack